Citation Nr: 1432936	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss to include sensorineural hearing loss.  

2.  Entitlement to service connection for right ear hearing loss to include sensorineural hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

5.  Entitlement to service connection for a recurrent gastrointestinal disorder to include duodenitis, gastritis, peptic ulcer disease (PUD), gastroesophageal reflux disease (GERD), and partial gastrectomy residuals.  



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1969 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for bilateral hearing loss, tinnitus, and PTSD.  In November 2008, the Veteran was afforded a hearing before a VA decision review officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In April 2009, the RO denied service connection for a stomach disorder.  In December 2011, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal as entitlement to service connection for left ear hearing loss to include sensorineural hearing loss, right ear hearing loss to include sensorineural hearing loss, tinnitus, an acquired psychiatric disorder to include PTSD and major depressive disorder, and a recurrent gastrointestinal disorder to include duodenitis, gastritis, PUD, GERD, and partial gastrectomy residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of service connection for right ear hearing loss, an acquired psychiatric disorder, and a recurrent gastrointestinal disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran served as a "shipfitter (metal)" aboard the aircraft carrier U.S.S. Ticonderoga during active service. 

2.  Left ear sensorineural hearing loss for VA purposes has been shown to have originated during active service.  

3.  Tinnitus has been shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2013).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for left ear sensorineural hearing loss and tinnitus.  As such, no discussion of VA's duty to notify and to assist is necessary as to those issues.  


II.  Left Ear Hearing Loss

The Veteran asserts that service connection for hearing loss is warranted as he sustained the claimed disability as the result of his noise exposure aboard the U.S.S. Ticonderoga.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application in this case as organic disease of the nervous system, including sensorineural hearing loss, is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 7038 C.F.R. § 8 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to hearing loss disability.  His service personnel records state that he served as a "shipfitter (metal)" aboard the aircraft carrier U.S.S. Ticonderoga.  

An April 2011 audiological evaluation from J. Admire, M.D., conducted for the Social Security Administration (SSA) indicates that the Veteran reported "hearing loss gradually declining about 1970 while in the Navy."  On contemporaneous audiometric examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
50
55
60
65

The Veteran was diagnosed with bilateral sensorineural hearing loss.  

At a February 2012 VA audiological examination, the Veteran reported in-service noise exposure in engine, boiler, and generator rooms.  On examination, he exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
40
40

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner opined that that "the Veteran's bilateral sensorineural hearing loss is at least as likely as not (50% probability or greater) caused by or a result of occupational noise exposure while the Veteran was on active military duty."  

The Veteran has exhibited left ear sensorineural hearing loss for VA purposes on repeated audiometric evaluations.  A VA examiner has attributed the left ear hearing loss to the Veteran's in-service noise exposure.  Therefore, the Board concludes that service connection for recurrent left ear sensorineural hearing loss is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


II.  Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he experienced ringing in his ears during active service.  The Board finds that his contentions are credible.

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  At the February 2012 VA audiological examination, the Veteran was diagnosed with tinnitus.  The examiner concluded that the Veteran's tinnitus was "at least as likely as not (50% probability or greater) caused by or a result of military noise exposure" based upon the Veteran's service aboard an aircraft carrier, his statements during the examination, and the clinical record.  

In the absence of any competent evidence to the contrary, the credible lay statements of the Veteran as to symptoms of tinnitus in service and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear sensorineural hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The audiometric findings of record are in apparent conflict as to whether the Veteran currently has right hearing loss for VA purposes.  The April 2011 audiological evaluation from Dr. Admire conveys that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
85
90
-

The report of the February 2012 VA audiological examination states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
20
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear ear.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA audiological evaluation would be helpful to resolve whether the Veteran has recurrent right ear hearing loss for VA purposes.  
The Veteran asserts that he incurred PTSD as the result of his traumatic experiences aboard the U.S.S. Ticonderoga during the Vietnam War which included seeing burning aircraft return to the ship; the serious injury of a friend by a ship's hatch; and the suicide of a shipmate.  The Veteran's service treatment records reflect that he was seen for nervousness in June 1970.  VA clinical documentation of record indicates that the Veteran has been variously diagnosed with PTSD, major depressive disorder, anxiety, and depression.  The Veteran has not been afforded a VA psychiatric examination for compensation purposes.  

The Veteran's service treatment records note that he was treated for nervousness and gastrointestinal complaints.  Naval treatment records dated in June 1970 state that impressions of duodenitis and "gastritis - neurogenic" were advanced.  The report of an April 2009 VA gastrointestinal examination states that the Veteran was diagnosed with PUD status post-rupture and partial gastrectomy" and GERD.  The examiner commented that the Veteran had a "nervous stomach in the service" and concluded that "it is less likely than not that the PUD is a continuation of the symptoms that were initiated in the service."  The physician made no findings as to the relationship, if any, between the Veteran's GERD and his in-service gastrointestinal and psychiatric complaints.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Clinical documentation dated after August 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right ear hearing loss, acquired psychiatric, and gastrointestinal disabilities after August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2012.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and severity of his right ear hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right ear hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
4.  Schedule the Veteran for a VA psychiatric evaluation conducted by a psychiatrist or a psychologist in order to determine the nature and severity of his acquired psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If PTSD is diagnosed, the specific psychosocial stressors for such a diagnosis should be identified.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's in-service psychiatric complaints and/or claimed stressful experiences aboard the U.S.S. Ticonderoga; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA gastrointestinal evaluation in order to determine the nature and severity of his recurrent gastrointestinal disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired gastrointestinal disorder had its onset during active service; is related to the Veteran's in-service gastrointestinal complaints; or otherwise originated during active service.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues of service connection for right ear hearing loss to include sensorineural hearing loss, an acquired psychiatric disorder to include PTSD and major depressive disorder; and a recurrent gastrointestinal disorder to include duodenitis, gastritis, PUD, GERD, and partial gastrectomy residuals.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


 
____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


